Title: To John Adams from James McHenry, 29 April 1800
From: McHenry, James
To: Adams, John



Sir.
War Department 29 Aprl. 1800

Having maturely reflected upon the principal question, contained in your communication, dated yesterday, to the Heads of Departments, and Attorney General, and beleiving it of great importance to the honour, dignity and consistency of the Government, that a public Printer should be appointed by the President, I have respectfully to submit my opinion on the subject.
The principal question I consider to be entirely abstract:—“Whither (under present circumstances) a printer can be appointed by the President, either with or without the advice and consent of the Senate”? If by the question, is meant, a printer for the government in all its departments and branches, and more particularly, if a fixed salary is contemplated, I am of opinion, that the President cannot appoint such a Printer until the office shall be created by law.
The Constitution, article 2d. sct. 2d. provides, that “the President, shall have power to nominate and by and with the advice and consent of the Senate shall appoint Ambassadors, other public Ministers, and Consuls, Judges of the Supreme Court and all other officers of the United States, whose appointments are not herein otherwise provided for, and which shall be established by law. But the Congress may by law, vest the appointment of such inferior officers as they think proper, in the President alone, in the Courts of law, or in the Heads of Departments.”
If the Printer contemplated in the question, is by his paper, to give authenticy at home and abroad, to all the public acts of government, to proclamations of the President, and to the acts of the Legislature &c, must he not be considered an officer of the United States? And if he can be so considered, his office must be established by law, and the person designed to fill it, must be nominated to the Senate, and by and with their advice appointed.
It appears to me, that the President can exercise no governmental power as President, not granted to him, either by the express words of the constitution, necessarily implied by some expressions in the instrument, or vested in him by some Constitutional law. He may indeed allow a Printer, to call himself Printer to the President, but this Printer can be considered, as a private man only, and would be entitled to no annual or fixed compensation, without a law ascertaining the sum. If the Departments, by direction or otherwise, employed the same Printer, they must be held to pay him, such compensation respectively as his publications or work done for them, might merit.
The want of, nay necessity for a public printer is certainly evident, to publish not only the laws in the first instance, and papers which either branch of the federal Legislature might direct, but state papers, as Treaties, Proclamations of the President, and official papers of the different departments, and also at particular times, such articles of foreign and domestic intelligence, as the government might consider authentic and important to be promulgated correctly,—and this necessity is peculiarly urgent at the present moment, when the Seat of Government, is about to be removed to the City of Washington, at which place it is understood no Printer resides.
In the opinion of the Secretary present circumstances require and render it proper, that a law should be passed to authorise the President to appoint, from time to time, some fit trusty and discreet person, to be Printer to the United States, whose duty it should be, to publish or superintend the publishing, in a news–paper, to be printed at the seat of Government, all the Laws of the United States, together with such papers, as either Branch of the Legislature, or the President or any of the heads of Departments, under his authority shall direct. The law might also either provide a fixed salary for such Printer, or appropriate monies, to be applied to compensate him, for such publications as he might make, or services render as Printer, and equitably deserve. This course would probably be the safest, to prevent clamour, when the minds of many of our citizens are causelesly it is true, but certainly awake to jealousy of the Executive Branch of Government.
I have the honour to be, with the greatest respect Sir your / Obt & hble St.

James McHenry